Citation Nr: 0003988	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-21 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) disability compensation payments on 
behalf of the veteran's spouse and minor child.


REPRESENTATION

Appellee represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  The appellant is the spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1998 special apportionment decision of 
the Boston, Massachusetts, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied an 
apportionment on behalf of the veteran's spouse and minor 
child who resides with the appellant.


REMAND

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, she has presented a claim that is 
plausible.  The United States Court of Veterans Appeals 
(Court) has held that VA has a duty to assist claimants in 
the development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

The applicable law and regulations state that all or any part 
of the veteran's benefits may be apportioned on behalf of the 
veteran's child, if the veteran is not reasonably discharging 
his responsibility for the child's support. 38 U.S.C.A. § 
5307 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.450, 3.452 
(1999).  Additionally, apportionments will not be made if 
undue hardship to any party in interest would result. 38 
C.F.R. § 3.451 (1999).

The Board notes that the appellant maintained that she and 
the veteran continued to be married at a March 1999 RO 
hearing.  However, an August 1999 VA PTSD examination report 
indicates that the veteran reported being divorced.  In 
September 1999, the RO requested that the veteran submit a 
copy of the public record ending his marriage with the 
appellant.  However, no such inquiry was made of the 
appellant.  Accordingly, the Board is of the opinion that a 
new effort should be made to determine the marital status of 
the veteran and the appellant. 

The VA has a duty to assist the appellant in the development 
of her claim. 38 U.S.C.A. § 5107 (West 1991). Therefore, in 
view of the foregoing, the Board finds that this case should 
be REMANDED for the following action:

1.  The veteran and appellant should be 
asked to submit information concerning 
the status of their marriage.  
Specifically, they should be asked to 
submit any public record or court 
documentation ending their marriage.

2.  The veteran and the appellant should 
both be afforded an opportunity to submit 
any additional court documents or other 
evidence that may have a bearing on this 
matter.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the 
appellant, the veteran, and their 
representatives, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  

The veteran and the appellant are informed that the purpose 
of this REMAND is to obtain additional evidence.  No 
inference should be drawn regarding the final disposition of 
this claim.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran and the appellant 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




 

